The opinion of the court was delivered, May 26th 1870, by
Thompson, C. J.
The guardian of the intestate in this case, Anna McCullough, recovered the share of his ward in her grandfather’s estate through proceedings in partition of that estate. The first descent to her was in the character in which the share existed, viz.: as land, although converted into money. After a time she died, and the question now is, to whom does the unexpended balance of Anna’s share pass? This is easily-answered. It being the second descent, the money undoubtedly passed as money and not land: Hay’s Appeal, 2 P. F. Smith 449. It consequently goes to the brothers of the half-blood and the issue of a sister of the half-blood. The authorities cited by the learned judge and the counsel for the defendant in error pyove this beyond a doubt. The ruling of the court below sustaining this result was right, and the decree, is affirmed, and the appeal dismissed at the costs of the appellant. Appeal dismissed.